

114 S2024 IS: Fort Frederica National Monument Boundary Expansion Act of 2015
U.S. Senate
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2024IN THE SENATE OF THE UNITED STATESSeptember 10, 2015Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo expand the boundary of Fort Frederica National Monument in the State of Georgia, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fort Frederica National Monument Boundary Expansion Act of 2015.
		2.Fort Frederica National Monument, Georgia
 (a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g) is amended by striking two hundred and fifty acres and inserting 525 acres. (b)Boundary expansion (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/127,249, and dated November 2014.
 (2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Acquisition of landThe Secretary of the Interior may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only.